                                                               JS-6




           UNITED STATES DISTRICT COURT
          CENTRAL DISTRICT OF CALIFORNIA


THERESA BROOKE,                  ED CV 19-00140 DSF (SHKx)
   Plaintiff,
                                 JUDGMENT OF DISMISSAL
               v.

SHADOW MOUNTAIN
INVESTMENT GROUP LLC,
    Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of Plaintiff to serve
pursuant to Fed. R. Civ. P. 4(m),
   IT IS ORDERED AND ADJUDGED that this action be
dismissed without prejudice.

  IT IS SO ORDERED.


Date: May 24, 2019              ___________________________
                                Dale S. Fischer
                                United States District Judge
